[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 435 
Claimant-appellant Ella Wells ("appellant") appeals the trial court's judgment which granted the motion of employer-appellee General Motors Corporation ("appellee") for summary judgment. The facts giving rise to the instant appeal as contained in the record provide the following:
On September 10, 1986, appellant filed an appeal from the decision of the Cleveland Regional Board of Review dated May 14, 1986, which disallowed her claim. In her complaint, filed on the same day, appellant alleged that she was entitled to participate in the Workers' Compensation Fund as a result of the death of her husband, Levi Wells. Appellant argued that her husband's death on December 9, 1982 was accelerated and caused by injuries he sustained in the course and scope of his employment with appellee on March 11, 1976. *Page 436 
On October 5, 1987, appellee filed its motion for summary judgment premised upon the doctrine of res judicata. Appellee argued that the doctrine of res judicata barred appellant's claim due to this court's decision in Wells v. General MotorsCorp. (June 20, 1985), Cuyahoga App. No. 49243, unreported, 1985 WL 6883. In Wells, this court affirmed the trial court's decision that appellant's husband had no right to participate in the Workers' Compensation Fund. Appellee contended that since her husband's injury was not compensable, appellant's action as a surviving spouse must fail.
On February 6, 1989, the trial court granted appellee's motion for summary judgment.
Appellant filed a timely notice of appeal and subsequently raised the following assignments of error:
"I. The court committed prejudicial error in holding that the death claim of the surviving spouse of an injured workman was barred under principles of res judicata as the death claim is an entirely new claim standing independently of any underlying claim for injury.
"II. The court committed prejudicial error in applying the principles of res judicata as material changes which prevent its application.
"III. The court committed prejudicial error in granting summary judgment in this case on the basis of res judicata or collateral estoppel."
Appellant's assignments of error will be discussed together since they pertain to the propriety of the trial court's decision granting appellee's motion for summary judgment.
Civ.R. 56(C) provides in pertinent part that:
"A summary judgment shall not be rendered unless it appears from such evidence or stipulation and only therefrom, that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made, such party being entitled to have the evidence or stipulation construed most strongly in his favor."
Therefore, a Civ.R. 56(C) motion for summary judgment can only be granted when the moving party demonstrates:
"(1) No genuine issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to that party." Temple v. Wean United, Inc. (1977),50 Ohio St.2d 317, 327, 4 O.O.3d 466, 472, 364 N.E.2d 267, 274. *Page 437 
Further, upon an appeal from a summary judgment, the reviewing court should look at the record in the light most favorable to the party opposing the motion. Campbell v.Hospitality Motor Inns, Inc. (1986), 24 Ohio St.3d 54, 58, 24 OBR 135, 138, 493 N.E.2d 239, 242.
Herein, appellant argues that the trial court improperly applied the doctrine of res judicata in granting appellee's motion for summary judgment.
The doctrine of res judicata precludes the relitigation of a point of law or fact at issue between the same parties or their privies. Consumers' Counsel v. Pub. Util. Comm. (1985), 16 Ohio St.3d 9,10, 16 OBR 361, 368, 475 N.E.2d 782, 783. Res judicata
is applicable to administrative proceedings, including workers' compensation. Id.; Lacavera v. Cleveland Elec. Illum. Co. (Apr. 2, 1987), Cuyahoga App. No. 52001, unreported, 1987 WL 9131.
"The cause of action of an injured employee accrues at the time he receives an injury in the course of his employment, and the cause of action of a dependent of a killed employee accrues at the time of the death of such employee from an injury received in the course of his employment." Indus. Comm. v.Davis (1933), 126 Ohio St. 593, 186 N.E. 505, paragraph one of the syllabus. A surviving spouse's cause of action is separate and independent from the cause of action of the injured employee. Id. at paragraph two of the syllabus. Thus, the surviving spouse's cause of action is not affected by the determination of the employee's cause of action. Id.; see, also,Mentzer v. Westinghouse Corp. (1983), 10 Ohio App.3d 198, 10 OBR 271, 461 N.E.2d 24.
In the instant case, appellant's claim for death benefits could proceed toward a determination of whether her husband's death resulted from an injury arising out of the cause of his employment, despite this court's ruling in Wells, supra.
Appellant was not a party to her husband's prior claim for workers' compensation and her claim for death benefits did not accrue until his death in December 1982.
Furthermore, appellant's husband's claim failed as a result of a procedural error. Appellant's husband's right to participate in the Workers' Compensation Fund was denied because he failed to prosecute. Neither this court nor the court of common pleas ever ruled that appellant husband's injuries were not sustained in the course of his employment. Thus, we find there exists a genuine issue of material fact of whether appellant was entitled to death benefits for her husband's death, which allegedly arose out of the course of his employment.
For the foregoing reasons, we conclude the trial court erred in granting appellee's motion for summary judgment. Appellant's assignments of error are well taken and are sustained. *Page 438 
The judgment of the trial court is reversed and this cause is remanded for further proceedings in accordance with law consistent with this decision.
Judgment reversedand cause remanded.
McCRYSTAL, J., concurs.
NAHRA, P.J., dissents.
SAUL G. STILLMAN, J., retired, of the Eighth Appellate District, and JAMES L. McCRYSTAL, J., retired, of the Erie County Court of Common Pleas, sitting by assignment.